tJ t E
                                                                                                                             i

    IN THE COURT OF APPEALS OF THE STATE OF                                                         I[
                                                                                           WASHINGTQ,,                             n,.. ,

                                                                                                         21,           x?    25              l: 21
                                                   DIVISION II                                            S' ' "      E m`        A"        4'   ON


 In the Matter of the Welfare of:                                                    No. 45906 -0 -II     BY



 N.M.


                                                                          PART PUBLISHED OPINION
                                    A Minor Child.



         WORSWICK, P. J. —          H.M. is the    mother of   N.M.,   a child born in 2007. 1 H.M. appeals the

juvenile court' s order terminating her parental rights as to N.M. She argues that the juvenile court

abused its discretion by denying her motion to continue the juvenile termination trial in order to

attempt   to   establish a   guardianship.       She also argues that the Department of Social and Health

Services failed to meet its burden to prove that ( 1) all necessary services capable of remedying

parental deficiencies were offered or provided, (2) continuation of the parent and child relationship


clearly diminished the child' s prospects for early integration into a stable and permanent home,
and (   3) termination     of   H. M.' s   parental rights was   in the   child' s   best interests.   In the published


portion of this opinion, we hold that the juvenile court did not abuse its discretion by denying the

motion    to   continue   the termination trial.     In the unpublished portion of this opinion, we hold that

substantial evidence supports all of the juvenile court' s findings of fact on the challenged statutory

elements required for termination. Accordingly, we affirm.

                                                        FACTS


          In October 2012, H.M. was arrested on an outstanding bench warrant. During her arrest,

drugs    and a   firearm   were    found in the home.      At the time of H.M.' s arrest, N.M. was removed


from the home and placed in foster care. After approximately two months in foster care, N.M. was



 1N. M.' s father, J. M., died in June 2010.
No. 45906 -0 -II




placed   in   relative   care with     her   paternal   grandmother.       In December 2012, the juvenile court


entered an agreed order of dependency, and also entered a dispositional order requiring H.M. to

engage in the following services: obtain a drug and alcohol evaluation and follow all treatment

recommendations, obtain a psychological evaluation with a parenting component and follow all

recommendations, and submit to random urinalysis ( UA) testing.

         Rion Tisino, the assigned social worker, referred H.M. to UA testing. H.M.' s first UA was

positive   for opiates    and morphine.        H. M. failed to      appear at   the remaining UA tests.         Ultimately,

the service provider terminated the service contract based on H.M.' s failure to participate.

         Tisino    also    referred    H.M. for     a   drug    and   alcohol   evaluation.     The drug and alcohol

evaluation recommended intensive outpatient treatment. H.M. did not enter or participate in drug

treatment until her subsequent incarceration on a drug conviction.

         Tisino    also referred      H. M. for    a psychological evaluation.         H.M. failed to attend several


                   but    she was                  able   to   complete   the first   portion   of   the   evaluation.   The
appointments,                         ultimately


second portion of        the   evaluation required observation of           H.M.   and   N.M. together.        This second


portion was not completed because the Department was unable to confirm an appointment with

H.M. and, as a result, could not coordinate transporting N.M. to the evaluation.

           Overall, H.M.' s      participation      in the      dependency      was   minimal.        In June 2013, the


Department filed         a petition   for   termination of     H.M.' s   parental rights.   In September 2013, H.M.


was   sentenced on another            drug   charge.    H.M. received a drug offender sentencing alternative

 DOSA) sentence. Her anticipated release date from incarceration is January 2015.

           The termination trial       was scheduled      for   January   22, 2014.     On the day of the termination

 trial, H.M.' s attorney moved to continue the hearing because he had not had a meaningful

                                                                2
No. 45906 -0 -II




opportunity to      communicate with         H. M.    He also stated that the continuance was necessary to

arrange    for H.M. to     appear    by   telephone   from   prison.        The juvenile court granted the motion to


continue and the termination trial was rescheduled for January 28.

          On   January   28, H. M.    requested a     90 -day   continuance.          H.M.' s attorney explained that he

had recently discussed             with   H.M.    the potential for a guardianship with N.M.' s paternal

grandmother, and that H.M. wanted to pursue guardianship as an alternative to termination. The

Department      opposed      the   motion.    The Department argued that a guardianship had never been

identified as a potential permanency plan for N.M. and that it would be in N.M.' s best interests to

move     forward    with     termination.        Tisino   stated     that    after    H.M. raised the potential for a


guardianship, he discussed the option with N.M.' s grandmother and N.M.' s grandmother did not
seem     interested in   a   guardianship.       He also stated that he had planned on speaking to N.M.' s

grandmother about a final decision earlier that morning but that he had not been able to contact

her. The juvenile court denied the motion to continue and proceeded with the termination trial.

          At the termination trial, Tisino testified to the             above        facts.   He also testified that N.M.' s


grandmother was an adoptive placement and that the Department had completed an approved


adoption home study. He stated that N.M. had been placed with her grandmother for almost the

entire   dependency      and   N.M.   was    thriving in her        current environment.          He also stated that N.M.


could not be adopted unless H.M.' s parental rights were terminated.


          Shelley   Knick, N.M.' s        court appointed special advocate (             CASA), testified that N.M. was


doing extremely well in her current placement and that an adoptive permanent placement with her
grandmother was       in N. M.' s best interests.         She stated that she regularly talked to N.M. and that

N.M. consistently stated that " she would like to see her mommy more but she' s very happy staying

                                                                3
No. 45906 -0 -II




with   her   grandma."   2 Report of Proceedings ( RP) at 67. H.M. asked Knick about a guardianship.

Knick testified that her understanding was that a guardianship was not as permanent as an adoption

because there     was still    the   potential   for the   parent   to   regain   custody   of   the child.    She noted that


this was not in N.M.' s best interests because:

         Right   now, [ N.M.]        gets confused when her mother makes commitments to her that
         she' s not able to fulfill, and so there have been occasions where they' ve spoken and
         she has promised her that she will be with her this summer.        They' d be together
         again, getting her hopes up quite a bit that those options are available to her and
         that she might be coming home again. And every time that happens, then the child
         goes through the considerable grief and loss again, for which she' s getting
         counseling when her mom' s not able to fulfill that.
                 Her grandma has been consistent in all of her promises and her ability to
         keep her promises, and I think that having that permanency would help her to accept
         her current situation with an openness and really less expectation on her mother to
         get well and demonstrate whatever she can in [ N.M.' s] life without expecting her
         to some day return to her home and be cared for by her mom.

2RPat70.


         H.M. testified that she had not properly dealt with her husband' s death.2 She stated that

she was currently in a drug treatment program in prison and that she was engaging in individual

therapy to deal with her grief and loss.

         The juvenile court concluded that the Department had met its burden to prove all the

statutory     elements   for termination         by   clear, cogent, and     convincing     evidence.         Specifically, the

juvenile court found that the Department had expressly and understandably offered and provided

all services but that H.M. had failed to avail herself of the services while she was in the community.

The juvenile court further found that H.M. was currently unfit because she was incarcerated and

had    not   finished   drug   treatment.    And that there was little likelihood that conditions would be




2 H.M. testified at the termination trial by telephone from prison.
                                                               4
No. 45906 -0 -II




remedied in the near future because she was not going to be released from incarceration for at least

a year and she had not availed herself of any services when they were offered by the Department.

         As to whether the continuation of the parent and child relationship clearly diminished

N.M.' s prospects for early integration into a stable and permanent home, the juvenile court found

that the Department had met its burden because there was testimony establishing the child needed

permanency and that N.M. could not be adopted until H.M.' s parental rights were terminated. The

juvenile court entered an order terminating H.M.' s parental rights to N.M. H.M. appeals.

                                               ANALYSIS


         H.M. argues that the juvenile court abused its discretion by refusing to grant a continuance

to allow H.M. to confirm whether N.M.' s grandmother would be willing to serve as H.M.' s

guardian.3 We disagree. The juvenile court did not abuse its discretion in denying H.M.' s motion

for a continuance, and the Department met its burden to prove all of the challenged elements for


termination. Accordingly, we affirm the order terminating H.M.' s parental rights to N.M.
                                         I. MOTION To CONTINUE


          H.M. argues that, under our recent decision in In re Welfare ofR.H., 176 Wash. App. 419,

309 P.3d 620 ( 2013),    the juvenile court erred by denying H.M.' s motion to continue because

evidence of a    guardianship is   material evidence   in   a   termination trial. However, as we explained



in R.H.,terminations are fact specific and must be decided on a case by case basis. R.H., 176 Wn.

App. at 429. Therefore, denying a continuance sought for the purpose of exploring a guardianship

is   not a per se reversible error.   Here, the juvenile court did not abuse its discretion because ( 1)




3 We address H.M.' s arguments regarding the sufficiency of the evidence supporting the trial
court' s order terminating her parental rights in the unpublished portion of this opinion.

                                                       5
No. 45906 -0 -II




there was no identified guardian, and therefore there was no identified guardianship; and ( 2) the

juvenile court' s decision was reasonable considering the totality of the circumstances.

         It is well-established that parents have a fundamental liberty and privacy interest in the care

and custody of their children. Santosky v. Kramer, 455 U.S. 745, 753, 102 S. Ct. 1388, 71 L. Ed.
2d 599 ( 1982). And because          of   the   constitutional rights at stake   in   a   termination proceeding, "    due


process requires that parents have the ability to present all relevant evidence for the juvenile court

to   consider prior   to   terminating    a parent' s rights."    R. H., 176 Wn.      App.    at   426. In R. H., we held


that this due process right applied to motions to continue a termination trial in order for parents to

establish an alternative to termination. R.H., 176 Wash. App. at 428 -29. We held that the trial court

abuses its discretion if it violates a parent' s substantive due process right to present material


evidence by denying the parent' s motion to continue. R. H., 176 Wash. App. at 428 -29. We did not,
however, hold that as a matter of law, it will always be error for the juvenile court to deny a motion

to continue which is sought to allow parents time to explore alternatives to termination. Therefore,

we must review each case on a fact specific basis to determine if (1) the evidence the parent sought

to admit was material and (2) the trial court manifestly abused its discretion by denying the motion

to    continue.     If the trial court abused its discretion, we must determine whether the parent' s

procedural due process rights were violated because the error was prejudicial.

          We     review a    decision to    deny     a continuance   for   a manifest abuse of          discretion.   In re


                                                   573, 580 -81, 141 P.3d 85 ( 2006).         Under a manifest abuse
Dependency         of V.R. R., 134 Wn.     App.

 of   discretion   standard, "[   t]he trial court' s decision will be affirmed unless no reasonable judge

 would    have    reached   the   same conclusion."       In re Marriage of Landry, 103 Wash. 2d 807, 809 -10,

 699 P.2d 214 ( 1985).       When determining whether to grant a continuance, the juvenile court must

                                                              6
No. 45906 -0 -II




consider "`      diligence, due process, the need for an orderly procedure, the possible effect on the trial,

and whether prior continuances were granted. '                       R.H., 176 Wash. App. at 424 -25 ( quoting V.R.1?.,

134 Wn.         App.   at   581). " Denial of a motion to continue violates due process if the parent can show


 either prejudice by the denial or the result of the trial would likely have been different if the

continuance was granted. '                R. H., 176 Wn.      App.   at   425 ( quoting V.R. R., 134 Wash. App. at 581).

            H.M. argues that the juvenile court manifestly abused its discretion because, based on R.H.,

evidence of a guardianship is material to whether the Department can meet its burden to prove

either means of             satisfying   RCW 13. 34. 180( 1)( f). However, in R. H.                    our   holding   was clear: " an




identified guardianship is            material...."         176 Wn.      App.    at   423 (   emphasis added).         Our decision in


R.H. does not hold that atrial court' s refusal to continue a termination trial to allow a parent to


explore the possibility of a guardianship is per se a manifest abuse of discretion. R. H stressed the

need for an identified guardianship before the evidence becomes material.

            H.M. argues that there was an identified guardianship because N.M.' s grandmother was an

identified permanent placement, N.M. was placed with her grandmother, and the Department had

completed         an    adoption     home study.            However, N.M.' s grandmother had never agreed to or


expressed         interest in entering       a    guardianship    rather    than       an     adoption.      This is opposite of the


situation that existed in R. H In R. H. the children' s aunt had come forward and requested to enter

into   a   guardianship for the          children.     176 Wn.    App.      at   423.    At the time of trial, the Department


had been         unable     to   complete   the   aunt' s   home study     and establish         the   placement.      R.H., 176 Wn.


App.       at   423.   H.M. asks us to hold that a permanent placement with possible potential to be a

 guardianship is the same as a potential guardian that has not yet become a stable, potentially

permanent placement. We decline to do so. An " identified guardianship" requires at a minimum,


                                                                     7
No. 45906 -0 -II




an identified guardian. Because there was not an identified guardianship, H.M. was not denied her

due   process right    to   present material evidence.             Therefore, we review the additional factors such


as diligence and the effect on proceedings to determine whether the trial court manifestly abused

its discretion.


         Here, there are issues regarding diligence and a possible effect on proceedings that were

not present in R. H. In R. H.,the father requested a continuance one month before trial because he

had successfully identified a guardian for the children, but the Department had failed to complete

a   home study    or   transition the      children     into the   placement.      176 Wn.    App.    at   423.   Accordingly,

the delay in R. H. was not a result of the father' s failure to diligently pursue a guardianship as an

alternative to termination, but rather, the circumstances surrounding the logistics of the placement.

In contrast, here, H.M. had failed to confirm that N.M.' s grandmother was willing to be a

guardianship placement despite the fact that N.M. had been placed with her grandmother for most

of the dependency. And the juvenile court had previously granted a continuance to allow H.M.' s

attorney additional time to prepare the case.

         Even     under     R. H. ,the    right   to   present evidence of a      guardianship is      not absolute.    Where


the failure to establish the evidence of a guardianship is due to lack of diligence or a failure to take

advantage of prior continuances, the juvenile court does not manifestly abuse its discretion by

denying the motion to continue. Because the juvenile court did not manifestly abuse its discretion • •
              H. M.' s               to                      do              to   reach   the issue   of prejudice.   We hold
by denying                  motion        continue, we            not need




that the trial court did not abuse its discretion by denying H.M.' s motion to continue the

termination trial.




                                                                   8
No. 45906 -0 -II




          A majority of the panel having determined that only the foregoing portion of this opinion

will be printed in the Washington Appellate Reports and that the remainder shall be filed for public

record in accordance with RCW 2. 06. 040, it is so ordered.


                                             II. ELEMENTS OF TERMINATION


          H. M.   argues      that the Department       failed to   prove   that ( 1)   all necessary services were


expressly and understandably offered or provided because the second portion of a, psychological

evaluation    was      not   completed, (      2) continuation of the parent and child relationship clearly


diminished N.M.' s prospects for early integration into a stable and permanent home, and ( 3)

termination was in N.M.' s best interests. 4 We disagree.

          We review an order of termination to determine whether substantial evidence supports the


juvenile court' s findings of fact. In re the Welfare ofSego, 82 Wash. 2d 736, 739 -40, 513 P.2d 831

 1973).    Substantial evidence exists when there is evidence sufficient to persuade a fair -minded

rational person of the truth of the declared premise. Bering v. SHARE, 106 Wash. 2d 212, 220, 721
P.2d 918 ( 1986),         cert.   dismissed, 479 U.S. 1050 ( 1987).       We do not make credibility

determinations      or weigh evidence.           Sego, 82 Wash. 2d     at   739 -40.   In termination proceedings, the


juvenile court has the advantage of having the witnesses before it, and therefore, we give deference

to the juvenile court' s decision. In re the Welfare ofAschauer, 93 Wash. 2d 689, 695, 611 P.2d 1245

 1980).




4 In her briefing H.M. assigns error to the trial court' s finding that H.M. was in default. However,
H.M.    offers    no    argument      of    authority to support this assignment of error. RAP 10. 3( a)( 6).
                                                                                                             default.
Therefore,    we   do   not consider       any issue related to the trial court' s finding that H. M. was in
No. 45906 -0 -II




        The juvenile court may order termination of a parent' s rights as to his or her child if the
                                                                                               5
Department      establishes     the   six elements   in RCW 13. 34. 180( 1)(   a)   through ( f)   by clear, cogent, and

convincing evidence. Clear, cogent and convincing evidence exists when the ultimate fact at issue

is   shown   to be "   highly   probable."   Sego, 82 Wash. 2d at 739 ( quoting Supove v. Densmoor, 225 Or.
365, 372, 358 P.2d 510 ( 1961)).             The Department also must prove by a preponderance of the

evidence that termination of parental rights is in the child' s best interests. RCW 13. 34. 190( 1)( b).




5 RCW 13. 34. 180( 1) states:

        A petition seeking termination of a parent and child relationship may be filed in
        juvenile court by any party, including the supervising agency, to the dependency
         proceedings concerning that child. Such petition shall conform to the requirements
         of   RCW        13. 34. 040, shall be served upon the parties as provided in RCW
         13. 34. 070( 8),     and shall allege all of the following unless subsection ( 2) or ( 3) of
         this section applies:

                       a) That the child has been found to be a dependent child;
                       b) That the court has entered a dispositional order pursuant to RCW
         13. 34. 130;
                       c) That the child has been removed or will, at the time of the hearing, have
         been removed from the custody of the parent for a period of at least six months
         pursuant to a finding of dependency;
                 d) That the services ordered under RCW 13. 34. 136 have been expressly
         and understandably offered or provided and all necessary services, reasonably
         available, capable of correcting the parental deficiencies within the foreseeable
         future have been expressly and understandably offered or provided;
                       e) That there is little likelihood that conditions will be remedied so that the
         child    can    be   returned    to the parent     in the   near   future.    A parent' s failure to
         substantially improve parental deficiencies within twelve months following entry
         of the dispositional order shall give rise to a rebuttable presumption that there is
         little likelihood that conditions will be remedied so that the child can be returned to
         the parent in the near future. The presumption shall not arise unless the petitioner
         makes a showing that all necessary services reasonably capable of correcting
         parental deficiencies within the foreseeable future have been clearly offered or
         provided... .

                       f) That continuation of the parent and child relationship clearly diminishes
         the child' s prospects for early integration into a stable and permanent home.
                                                              10
No. 45906 -0 -II




A.        Necessary Services

          Before terminating parental rights, the Department must prove that " the services ordered

under RCW 13. 34. 136 have been expressly and understandably offered or provided and all

necessary services, reasonably available, capable of correcting the parental deficiencies within the

foreseeable    future have been         expressly   and   understandably   offered   or   provided."   RCW


13. 34. 180( 1)( d).   Even if the Department " inexcusably fails" to offer services to a willing parent,

termination is still appropriate if the services " would not have remedied the parent' s deficiencies

in the foreseeable future." In     re   Dependency of T.R., 108 Wash. App. 149, 164, 29 P.3d 1275 ( 2001)

 citing In re the Welfare ofHall, 99 Wash. 2d 842, 850 -51, 664 P.2d 1245 ( 1983)).

          H.M. argues that the Department failed to meet its burden to prove that all necessary

services were expressly and understandably offered or provided because the Department failed to

facilitate the completion of the second part of H.M.' s court ordered psychological evaluation.


Here, the failure to complete the psychological evaluation was not due to the Department' s failure

to offer the service, rather it was due to H.M.' s failure to cooperate with the Department and the

service    provider.     Tisino testified that it would be inappropriate to transport the child from

Clarkston, where the child lives, to Tacoma (which is approximately 320 miles) without being able

to confirm an      appointment    with H.M.      Considering H.M.' s multiple failures to attend service

appointments, not just for the psychological evaluation but also for UA tests and drug treatment,

as well as H.M.' s failure to regularly communicate with Tisino, the Department did not fail to offer

the service by refusing to transport N.M. to the evaluation without H.M. having a confirmed
appointment.




                                                          11
No. 45906 -0 -II




         H. M.   relies   on   In   re   Welfare of C.S., 168 Wash. 2d 51, 225 P.3d 953 ( 2010), and In re


Guardianship     of K.B.F., 175 Wn.            App.    140, 304 P.3d 909 ( 2013), to support her argument that the


Department inexcusably failed to offer necessary services, but her reliance on these cases is

misplaced. In K.B.F., the Department stopped providing the parent with services after the child' s

permanent plan changed          to guardianship.           175 Wn.    App.   at   150.   Here, the Department did not


completely stop offering services. Not only did H.M. have other services available to her at the
time, but the psychological evaluation would have been completed if H.M. had confirmed an

appointment and communicated with the Department. In C.S., the Department failed to offer the

mother services to handle the child' s special needs and then petitioned to terminate her parental

rights   based exclusively      on   her   inability    to meet the   child' s special needs. 168 Wash. 2d at 55 -56.


As explained above, the Department did not fail to offer services, and H.M.' s parental rights were

not terminated because of her failure to complete the psychological evaluation. Therefore, neither

C.S. nor KB.F. dictate the outcome of this case.


          Substantial evidence supports the juvenile court' s finding that all necessary services

capable of correcting the parental deficiencies had been expressly and understandably offered or

provided. H.M.' s challenge on this issue fails.


B.        Continuation of the Parent and Child Relationship

          RCW 13. 34. 180( 0 requires the Department to prove that continuation of the parent and

child relationship clearly diminishes the child' s prospects for early integration into a stable and
permanent     home.       In R.H., we explained the two methods by which the Department may prove

RCW 13. 34. 180( 1)( 0:

          The State can prove prospects for a permanent home exist but the parent -child
          relationship     prevents      the   child   from obtaining that        placement.   See,   e.   g., [ In re

                                                                12
No. 45906 -0 -II




       Dependency        of] A. C., 123 Wn.              App. [   244, 250, 98 P.3d 89 ( 2004)] ( " While a
       detrimental      personal        relationship     would not      be irrelevant, [ RCW 13. 34. 180( 1)( f)]
       is mainly concerned with the continued effect of the legal relationship between
       parent and child, as an obstacle to adoption; it is especially a concern where children
       have potential adoption resources. "). Alternatively, the State can prove the parent -

       child relationship has a damaging and destabilizing effect on the child that would
       negatively impact the child' s integration into any permanent and stable placement.
       See, e. g., [ In re Dependency of] K.D.S., 176 Wn.2d [ 644, 659, 294 P.3d 695
         2013)] (     continuation         of   the harmful       parent -child     relationship " diminishes the
       likelihood K.D. S. will be emotionally and psychologically prepared to integrate
        into a stable and permanent home should one become available. ").
176 Wash. App. at 428 ( some alterations in original).

        H.M. argues that the Department failed to prove that continuation of the parent and child


relationship clearly diminished N.M.' s prospects for early integration into a stable and permanent

home because N.M. was already placed in a stable home with her grandmother. We disagree.

        In In   re   Dependency         ofA.   V.D., 62 Wn.      App.   562, 569, 815 P.2d 277 ( 1991), the father also


argued that the Department had failed to prove that continuation of the parent and child relationship


clearly diminished his child' s early integration into a stable and permanent home because the child
was in a stable placement with her maternal grandmother. As the court explained:

        Although       she   is   being   cared    for   by   a close relative, [   the child] is still a dependent
        child   in foster    As long as she is in foster care, her living situation will by
                              care.

        definition remain temporary. She will not have a permanent home until her parents
        resume       custody      or   their   parental rights are      terminated and     she   is   adopted.   Thus,
        while [ the father' s] assertion that [ the child' s] placement with her grandmother is a
        stable one is accurate, it does not undercut the trial court' s determination that
        continuing his parental rights inhibits her ability to be integrated, as an adopted
        child, into that home.


A. V.D. ,62 Wn. App. at 569 -70. The same is true here. Although N.M. is in a stable home, she is

not in a permanent one.




                                                                   13
No. 45906 -0 -II




          Here, Tisino testified that N.M.' s grandmother was prepared to adopt her but adoption was

                                                                                           6
legally   impossible       until     H.M.' s   parental   rights      were   terminated.       Accordingly,   substantial




evidence supports the juvenile court' s finding that continuation of the parent and child relationship

clearly diminishes N.M.' s early integration into a stable and permanent home.

C.        Best Interests of the Child

          After proving all six elements of RCW 13. 34. 180, the Department must prove by a
preponderance ofthe evidence that termination of parental rights is in the best interests of the child.

RCW 13. 34. 190( 1)( b);      In re the Welfare ofA.J.R., 78 Wash. App. 222, 228, 896 P.2d 1298, review

denied, 127 Wash. 2d 1025 ( 1995).                Although parents have a fundamental liberty interest in the care

and custody of their children, the paramount consideration in a termination proceeding is the
welfare of    the   children.      In re Welfare of Young, 24 Wash. App. 392, 395, 600 P.2d 1312 ( 1979),

review    denied, 93 Wash. 2d 1005 ( 1980).             Children have the right to a safe, stable, permanent home


and a   speedy   resolution     to   dependency     and   termination     proceedings.     RCW 13. 34. 020. " When the


rights of basic nurture, physical and mental health, and safety of the child and the legal rights of

the   parents are   in   conflict,   the   rights and   safety   of   the child   should prevail."   RCW 13. 34. 020.


          H.M. argues that the juvenile court erred by finding that termination of H.M.' s parental

rights was    in N.M.' s best interests.          Essentially, she argues that because N.M. loves her mother

and wants to spend more time with her, it was not in N.M.' s best interests to terminate H.M.' s



6 The Department met its burden to prove that continuation of the parent and child relationship
clearly diminishes N.M.' s prospects for early integration into a stable and permanent home because
the legal relationship between H.M. and N.M. prevents N.M. from being adopted. Therefore, we
do not address whether the CASA' s testimony regarding the grief and loss N.M. suffers after her
mother' s broken promises would be sufficient evidence to prove that continuation of the parent
 and child relationship clearly diminishes N.M.' s prospects for early integration into a stable and
permanent home based on the damaging or destabilizing nature of the relationship.
                                                                 14
No. 45906 -0 -II




parental    rights.   But, both Knick and Tisino testified that it was important for N.M. to have

permanence       as   soon   as   possible.   And, they agreed that N.M. should be adopted by her

grandmother.      Therefore, there was substantial evidence supporting the juvenile court' s finding

that it was in N.M.' s best interests to terminate H.M.' s parental rights.


          In sum, the trial court did not abuse its discretion by refusing to continue the termination

trial to allow H.M. to explore a guardianship. In addition, the Department proved that all necessary

services were expressly and understandably offered or provided to H.M., and that continuation of

the parent and child relationship would clearly diminish N.M' s prospects for early integration into

a stable and permanent home. Finally, the Department proved that termination of H.M.' s parental

rights was in the best interests of N.M.

           Affirmed.




 We concur:




Lee, J.




                                                       15